COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 PHILLIP FRIAS,                               §              No. 08-13-00325-CR

                      Appellant,              §                 Appeal from the

 v.                                           §               171st District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20130D03266)

                                           §
                                         ORDER

       The Court has considered the Appellant’s motion to accept the previously filed record on

appeal and concludes that the motion should be GRANTED. The clerk’s record (1 volume) filed

on February 25, 2014, the reporter’s record (10 volumes) filed on July 9, 2014 and the

supplemental clerk’s record (1 volume) filed on February 4, 2015, in cause number 08-14-

00014-CR, will be filed in the above styled and numbered cause. The Appellant’s brief is now

due on or before April 15, 2017.

       IT IS SO ORDERED this 16th day of March, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.